DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger et al. (US 2005/0203413 A1) in view of Fujio et al. (US Pat. No. 5,873,828 A).

Regarding claim 2, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 1, wherein an outlet end of the metal head and an inlet end of the metal guiding tube are positioned by a positioning structure to dock the needle insertion groove with the guiding groove (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Regarding claim 3, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 2, wherein a positioning groove that is matched with the inlet end of the metal guiding tube is provided at the outlet end of the metal head, and the inlet end of the metal guiding tube is inserted in the positioning groove (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Regarding claim 4, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 3, wherein the metal head and the plastic bracket are provided with a limiting structure that cooperates to restrict the metal head from moving along an axis of the metal guiding tube and rotating around the axis of the metal guiding tube (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).

Regarding claim 6, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 5, wherein the limiting structure further comprises a first limiting slot and a second limiting slot that are formed on opposite sides of the outer surface of the outlet end of the metal head and are oppositely penetrated to the positioning groove, and a first limiting block and a second limiting block that are formed on the plastic bracket at corresponding positions to be filled into the first limiting slot and the second limiting slot respectively (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Regarding claim 7, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 1, wherein the plastic bracket is injection molded integrally on the needle guiding passage (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Regarding claim 8, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 1, wherein the metal guiding tube is a circular tube providing a circular guiding groove, and the needle insertion groove of the metal head has a bellmouth shape or a partial bellmouth shape which is open upward (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Regarding claim 9, Fichtinger et al. (‘413) in view of Fujio et al. (‘828) teach the needle guide apparatus for endocavity ultrasound intervention of claim 1, wherein the plastic bracket is provided with a needle outlet that is docked with the needle guiding passage, and an inner surface of the needle outlet is larger than an inner surface of the needle guiding passage (see Fichtinger et al. [0036]-[0039]; and Figs. 2, 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793